Name: Commission Regulation (EC) NoÃ 1805/2004 of 14 October 2004 amending Regulation (EEC) NoÃ 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade policy;  plant product
 Date Published: nan

 19.10.2004 EN Official Journal of the European Union L 318/9 COMMISSION REGULATION (EC) No 1805/2004 of 14 October 2004 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) In accordance with Article 5 of Regulation (EC) No 1784/2003, rye is excluded from the intervention system from the marketing year 2004/05. (2) The intervention centres are set out in a table in the Annex to Commission Regulation (EEC) No 2273/93 (2). The column concerning rye of that table should therefore be deleted. Moreover, certain Member States have submitted requests to make amendments to some of those centres. (3) Regulation (EEC) No 2273/93 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2273/93 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 207, 18.8.1993, p. 1. Regulation as last amended by Regulation (EC) No 750/2004 (OJ L 118, 23.4.2004, p. 6). ANNEX The Annex to Regulation (EEC) No 2273/93 is amended as follows: 1. column No 3 is deleted; 2. in the BUNDESREPUBLIK DEUTSCHLAND section, the following intervention centres are regarded as intervention centres for barley: Land Intervention centre Brandenburg Brandenburg, Drebkau, FÃ ¼rstenwalde, Gransee, Herzberg and Niemegk Sachsen Bischofswerda and Eilenburg Sachsen-Anhalt KlÃ ¶tze, Rosslau and TangermÃ ¼nde 3. in the POLSKA section, under Podkarpackie, the Krosno centre is deleted.